ICJ_152_SanJuanRiver_NIC_CRI_2013-12-13_ORD_01_NA_00_FR.txt.                                 COUR INTERNATIONALE DE JUSTICE


                                   RECUEIL DES ARRÊTS,
                            AVIS CONSULTATIFS ET ORDONNANCES


                     CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                           LE LONG DU FLEUVE SAN JUAN
                                  (NICARAGUA c. COSTA RICA)


              CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                      DANS LA RÉGION FRONTALIÈRE
                                  (COSTA RICA c. NICARAGUA)

                      DEMANDE EN INDICATION DE MESURES CONSERVATOIRES
                                PRÉSENTÉE PAR LE NICARAGUA


                             ORDONNANCE DU 13 DÉCEMBRE 2013




                                       2013
                                INTERNATIONAL COURT OF JUSTICE


                                 REPORTS OF JUDGMENTS,
                              ADVISORY OPINIONS AND ORDERS


                      CONSTRUCTION OF A ROAD IN COSTA RICA
                           ALONG THE SAN JUAN RIVER
                                  (NICARAGUA v. COSTA RICA)


              CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                          IN THE BORDER AREA
                                  (COSTA RICA v. NICARAGUA)

                    REQUEST PRESENTED BY NICARAGUA FOR THE INDICATION
                                 OF PROVISIONAL MEASURES


                                 ORDER OF 13 DECEMBER 2013




04 CIJ1053.indb 1                                                       23/06/14 11:36

                                            Mode officiel de citation :
                        Construction d’une route au Costa Rica le long du fleuve San Juan
                      (Nicaragua c. Costa Rica) ; Certaines activités menées par le Nicaragua
                              dans la région frontalière (Costa Rica c. Nicaragua),
                             mesures conservatoires, ordonnance du 13 décembre 2013,
                                           C.I.J. Recueil 2013, p. 398




                                                 Official citation :
                          Construction of a Road in Costa Rica along the San Juan River
                      (Nicaragua v. Costa Rica) ; Certain Activities Carried Out by Nicaragua
                                  in the Border Area (Costa Rica v. Nicaragua),
                                Provisional Measures, Order of 13 December 2013,
                                            I.C.J. Reports 2013, p. 398




                                                                                 1053
                                                                  No de vente:
                    ISSN 0074-4441                                Sales number
                    ISBN 978-92-1-071168-5




04 CIJ1053.indb 2                                                                               23/06/14 11:36

                                                               13 DÉCEMBRE 2013

                                                                 ORDONNANCE




                      CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                            LE LONG DU FLEUVE SAN JUAN
                               (NICARAGUA c. COSTA RICA)

                    CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                            DANS LA RÉGION FRONTALIÈRE
                               (COSTA RICA c. NICARAGUA)

                        DEMANDE EN INDICATION DE MESURES CONSERVATOIRES
                                  PRÉSENTÉE PAR LE NICARAGUA




                       CONSTRUCTION OF A ROAD IN COSTA RICA
                            ALONG THE SAN JUAN RIVER
                               (NICARAGUA v. COSTA RICA)

                    CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                                IN THE BORDER AREA
                               (COSTA RICA v. NICARAGUA)

                       REQUEST PRESENTED BY NICARAGUA FOR THE INDICATION
                                    OF PROVISIONAL MEASURES




                                                               13 DECEMBER 2013

                                                                    ORDER




04 CIJ1053.indb 3                                                                 23/06/14 11:36

                      398 	




                                     COUR INTERNATIONALE DE JUSTICE

                                                     ANNÉE 2013
          2013
      13 décembre
     Rôle général                                  13 décembre 2013
     nos 152 et 150

                    CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                          LE LONG DU FLEUVE SAN JUAN
                                          (NICARAGUA c. COSTA RICA)


            CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                                            (COSTA RICA c. NICARAGUA)


                      DEMANDE EN INDICATION DE MESURES CONSERVATOIRES
                                PRÉSENTÉE PAR LE NICARAGUA



                                                   ORDONNANCE


                      Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                  MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                                  Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                                  M. Gaja, Mme Sebutinde, M. Bhandari, juges ; MM. Guillaume,
                                  Dugard, juges ad hoc ; M. Couvreur, greffier.


                          La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu les articles 41 et 48 de son Statut et les articles 73 et 74 de son Règle-
                      ment,
                          Rend l’ordonnance suivante :

                      4




04 CIJ1053.indb 4                                                                                      23/06/14 11:36

                    399 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                        Considérant que :
                        1. Par requête déposée au Greffe de la Cour le 22 décembre 2011, la
                    République du Nicaragua (ci‑après le « Nicaragua ») a introduit une ins-
                    tance contre la République du Costa Rica (ci‑après le « Costa Rica ») à
                    raison d’« atteintes à la souveraineté du Nicaragua et [de] dommages
                    importants à l’environnement sur son territoire », affirmant notamment
                    que le Costa Rica avait entrepris des travaux à proximité de la zone fron-
                    talière entre les deux pays, le long du fleuve San Juan, à savoir la construc-
                    tion d’une route (route 1856) (affaire relative à la Construction d’une route
                    au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica),
                    ci‑après l’« affaire Nicaragua c. Costa Rica »). Dans sa requête, le Nicara-
                    gua alléguait en outre que la nouvelle route causait au fleuve des dom-
                    mages permanents, et à grande échelle, du fait de « l’élan que ce projet
                    imprim[ait] inéluctablement aux activités agricoles et industrielles ».
                        2. Par ordonnance du 23 janvier 2012, la Cour a fixé au 19 décembre 2012
                    et au 19 décembre 2013, respectivement, les dates d’expiration des délais
                    pour le dépôt d’un mémoire par le Nicaragua et d’un contre‑mémoire par
                    le Costa Rica. Le mémoire du Nicaragua a été déposé dans le délai ainsi
                    prescrit.
                        3. Au moment du dépôt de son mémoire, le Nicaragua a notamment prié
                    la Cour d’« examiner d’office si les circonstances de l’affaire exige[aient]
                    l’indication de mesures conservatoires ». Par lettres en date du 11 mars 2013,
                    le greffier a fait connaître aux Parties que la Cour considérait que les cir-
                    constances de l’affaire, telles qu’elles se présentaient alors à elle, n’étaient
                    pas de nature à exiger l’exercice de son pouvoir d’indiquer d’office des
                    mesures conservatoires en vertu de l’article 75 du Règlement.
                        4. Par deux ordonnances distinctes datées du 17 avril 2013, la Cour a
                    joint les instances dans l’affaire Nicaragua c. Costa Rica et dans l’affaire
                    relative à Certaines activités menées par le Nicaragua dans la région
                    frontalière (Costa Rica c. Nicaragua) (ci‑après l’« affaire Costa Rica
                    ­
                    c. ­Nicaragua »), qui avait été introduite par le Costa Rica contre le Nicara-
                    gua le 18 novembre 2010, assortie d’une demande en indication de mesures
                    conservatoires. Par ordonnance rendue le 8 mars 2011 dans cette dernière
                    affaire, la Cour avait indiqué certaines mesures conservatoires à l’intention
                    des deux Parties. Le Costa Rica et le Nicaragua ayant successivement
                    déposé une demande tendant à la modification de cette ordonnance, la
                    Cour, par ordonnance du 16 juillet 2013, a jugé que les circonstances,
                    telles qu’elles se présentaient alors à elle, n’étaient pas de nature à exiger
                    l’exercice de son pouvoir de modifier les mesures indiquées dans l’ordon-
                    nance du 8 mars 2011. Le 24 septembre 2013, le Costa Rica a déposé au
                    Greffe une demande en indication de nouvelles mesures conservatoires en
                    l’affaire Costa Rica c. Nicaragua. L’historique de la procédure dans cette
                    affaire est intégralement exposé dans l’ordonnance de la Cour du
                    22 novembre 2013 relative à la demande du Costa Rica en indication de
                    nouvelles mesures conservatoires dans cette affaire.
                        5. Le 11 octobre 2013, le Nicaragua a déposé au Greffe une demande en
                    indication de mesures conservatoires en l’affaire Nicaragua c. Costa Rica,

                    5




04 CIJ1053.indb 6                                                                                      23/06/14 11:36

                    400 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                    précisant qu’il ne cherchait pas à obtenir la modification de l’ordonnance
                    du 8 mars 2011 en l’affaire Costa Rica c. Nicaragua, mais sollicitait « l’indi-
                    cation de nouvelles mesures conservatoires dans le cadre de l’affaire Nica‑
                    ragua c. Costa Rica ». Il proposait par ailleurs que sa demande fût examinée
                    concurremment avec la demande en indication de nouvelles mesures conser-
                    vatoires du Costa Rica, au cours des mêmes audiences. Par lettre du
                    14 octobre 2013, le Costa Rica a élevé des objections à cette proposition.
                    Par lettres en date du 14 octobre 2013, le greffier a fait connaître aux Parties
                    que la Cour avait décidé d’examiner les deux demandes séparément.
                        6. Le Nicaragua, en exposant les faits qui l’ont conduit à introduire la
                    demande à l’examen, affirme que le Costa Rica « refuse obstinément de
                    [l’]informer … en bonne et due forme concernant le projet de route » et
                    qu’il « nie avoir l’obligation de procéder à une évaluation de l’impact sur
                    l’environnement ou de [lui] fournir un tel document ». Dans sa demande,
                    le Nicaragua fait valoir ce qui suit :
                             « Alors que nous arrivons au plus fort de la saison des pluies et
                          qu’une quantité encore plus importante de sédiments se déverse dans
                          les eaux du fleuve, le Costa Rica n’a toujours pas communiqué au
                          Nicaragua les informations requises, et n’a pas non plus pris les
                          mesures nécessaires le long de la route de 160 kilomètres afin d’éviter
                          ou d’atténuer les dommages irréparables causés au fleuve et au milieu
                          environnant, notamment à la navigation, ainsi qu’à la santé et au
                          bien‑être de la population riveraine. »
                        7. Au terme de sa demande, le Nicaragua prie la Cour
                          « d’indiquer d’urgence, pour empêcher que d’autres dommages soient
                          causés au fleuve et que soit aggravé le présent différend, les mesures
                          conservatoires ci‑après :
                          1) que le Costa Rica fournisse immédiatement et inconditionnelle-
                             ment au Nicaragua l’évaluation de l’impact sur l’environnement
                             ainsi que tous les rapports techniques et évaluations concernant
                             les mesures nécessaires pour atténuer les dommages graves qui
                             pourraient être causés au fleuve ;
                          2) que le Costa Rica prenne immédiatement les mesures d’urgence
                             suivantes :
                             a) réduire l’ampleur et la fréquence des effondrements et glisse-
                                 ments de terrain dus à l’affaissement du remblai dans les sec-
                                 teurs où la route rencontre les pentes les plus escarpées, et en
                                 particulier dans les zones où se sont accumulés ou sont suscep-
                                 tibles de s’accumuler dans le San Juan les débris de l’érosion
                                 ou de l’effondrement des sols ;
                             b) éliminer ou réduire sensiblement les risques futurs d’érosion et
                                 de dépôt de sédiments à tous les points de passage de cours
                                 d’eau le long de la route 1856 ;
                             c) réduire immédiatement l’érosion du revêtement routier et le
                                 dépôt de sédiments en améliorant la dispersion du ruisselle-

                    6




04 CIJ1053.indb 8                                                                                      23/06/14 11:36

                     401 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                               ment des eaux provenant de la route, et en augmentant le
                               nombre et la fréquence des structures de drainage de voirie ;
                            d) maîtriser l’érosion superficielle et les dépôts consécutifs de sédi-
                               ments provenant de sols nus dans les zones exposées aux acti-
                               vités de dégagement, d’arrachage et de construction menées
                               depuis plusieurs années ;
                         3) qu’il soit ordonné au Costa Rica de ne reprendre aucune activité
                            de construction de la route tant que la Cour demeurera saisie de
                            la présente affaire. »
                     Le Nicaragua ajoute qu’il « se réserve le droit d’amender ou de modifier
                     les mesures sollicitées en fonction de l’évolution de la situation ».
                        8. Le greffier a immédiatement communiqué copie de ladite demande
                     au Gouvernement du Costa Rica. Il a également informé le Secrétaire
                     général de l’Organisation des Nations Unies du dépôt par le Nicaragua de
                     cette demande.
                        9. Au cours des audiences publiques tenues les 5, 6, 7 et 8 novembre
                     2013, conformément au paragraphe 3 de l’article 74 du Règlement, des
                     observations orales sur la demande en indication de mesures conserva-
                     toires ont été présentées par :
                     Au nom du Nicaragua :	S. Exc. M. Carlos José Argüello Gómez, agent,
                                             M. Stephen C. McCaffrey,
                                             M. Paul S. Reichler,
                                             M. Alain Pellet.
                     Au nom du Costa Rica : S. Exc. M. Edgar Ugalde Alvarez, agent,
                                             M. Arnoldo Brenes,
                                             M. Samuel Wordsworth,
                                             M. Sergio Ugalde, coagent,
                                             M. Marcelo Kohen,
                                             Mme Kate Parlett.
                        10. Au terme de son second tour d’observations orales, le Nicaragua a prié
                     la Cour d’indiquer des mesures conservatoires dont le libellé est identique à
                     celui des mesures sollicitées dans sa demande (voir paragraphe 7 ci‑dessus).
                        11. Au terme de son second tour d’observations orales, le Costa Rica a
                     déclaré ce qui suit :
                            « Conformément à l’article 60 du Règlement de la Cour et vu la
                         demande en indication de mesures conservatoires introduite par
                         la République du Nicaragua ainsi que les plaidoiries de celle‑ci, la
                         République du Costa Rica prie la Cour,
                            — pour les motifs exposés à l’audience et pour tous autres motifs
                              que la Cour pourrait retenir, de rejeter la demande en indica-
                              tion de mesures conservatoires introduite par la République
                              du Nicaragua. »

                                                            *
                                                        *       *

                     7




04 CIJ1053.indb 10                                                                                    23/06/14 11:36

                     402 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                                            I. Compétence prima facie

                        12. La Cour ne peut indiquer des mesures conservatoires que si les dis-
                     positions invoquées par le demandeur semblent prima facie constituer une
                     base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
                     de s’assurer de manière définitive qu’elle a compétence quant au fond de
                     l’affaire (voir, par exemple, Questions concernant l’obligation de poursuivre
                     ou d’extrader (Belgique c. Sénégal), mesures conservatoires, ordonnance du
                     28 mai 2009, C.I.J. Recueil 2009, p. 147, par. 40).
                        13. Le Nicaragua entend fonder la compétence de la Cour en l’espèce,
                     d’une part, sur l’article XXXI du traité américain de règlement pacifique
                     signé à Bogotá le 30 avril 1948 et, d’autre part, sur la déclaration faite par
                     le Costa Rica le 20 février 1973 en vertu du paragraphe 2 de l’article 36
                     du Statut, ainsi que sur la déclaration qu’il a lui‑même faite le 24 sep-
                     tembre 1929 en vertu de l’article 36 du Statut de la Cour permanente de
                     Justice internationale (telle que modifiée le 23 octobre 2001) et qui est
                     considérée, pour la durée lui restant à courir, comme emportant accepta-
                     tion de la juridiction obligatoire de la présente Cour, conformément au
                     paragraphe 5 de l’article 36 de son Statut.
                        14. La Cour considère que ces instruments semblent, prima facie,
                     constituer une base sur laquelle elle pourrait fonder sa compétence pour
                     se prononcer sur le fond (voir Certaines activités menées par le Nicaragua
                     dans la région frontalière (Costa Rica c. Nicaragua), mesures conserva‑
                     toires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 18, par. 52).
                     Elle relève d’ailleurs que le Costa Rica n’a soulevé aucune exception pré-
                     liminaire à sa compétence dans le délai visé au paragraphe 1 de l’article 79
                     de son Règlement. Le Costa Rica n’a, au demeurant, pas contesté la com-
                     pétence de la Cour en la présente procédure. Dès lors, la Cour conclut
                     qu’elle peut connaître de la demande en indication de mesures conserva-
                     toires que le Nicaragua lui a soumise.

                                II. Les droits dont la protection est recherchée
                                             et les mesures demandées

                         15. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
                      de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de
                      sa décision sur le fond de l’affaire, les droits revendiqués par chacune des
                      parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder par de
                      telles mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre
                      pourrait reconnaître à l’une ou à l’autre des parties. Aussi ne peut‑elle
                      exercer ce pouvoir que si elle estime que les droits allégués par la partie
                      demanderesse sont au moins plausibles (voir, par exemple, Certaines
                     ­activités menées par le Nicaragua dans la région frontalière (Costa Rica
                      c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                      C.I.J. Recueil 2011 (I), p. 18, par. 53 ; Questions concernant l’obligation de
                      poursuivre ou d’extrader (Belgique c. Sénégal), mesures conservatoires,
                      ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 57).

                     8




04 CIJ1053.indb 12                                                                                     23/06/14 11:36

                     403 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                        16. Par ailleurs, un lien doit exister entre les droits qui font l’objet de
                     l’instance pendante devant la Cour sur le fond de l’affaire et les mesures
                     conservatoires sollicitées (Certaines activités menées par le Nicaragua dans
                     la région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                     ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 18, par. 54 ;
                     ­Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c.
                      Sénégal), mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil
                      2009, p. 151, par. 56).

                                                          *  *
                        17. Le Nicaragua déclare que les droits qu’il cherche à protéger sont
                     ses « droits … à la souveraineté et à l’intégrité territoriales », son « droit de
                     ne subir aucun dommage transfrontière » et son « droit de recevoir du
                     Costa Rica une évaluation de l’impact environnemental transfrontière ».
                        18. A ce stade de la procédure, la Cour n’est pas appelée à se pronon-
                     cer définitivement sur le point de savoir si les droits que le Nicaragua
                     souhaite voir protégés existent ; il lui faut seulement déterminer si les
                     droits revendiqués par le Nicaragua au fond, et dont il sollicite la protec-
                     tion, sont plausibles.
                        19. La Cour commencera par observer que, aux termes du traité de limi­
                     tes de 1858 entre le Costa Rica et le Nicaragua, ce dernier jouit de « l’autorité
                     et [de] la juridiction souveraine sur les eaux du fleuve San Juan » et que, par
                     suite, « la souveraineté [sur le fleuve] appartient au Nicaragua » (Différend
                     relatif à des droits de navigation et des droits c­ onnexes (Costa Rica c. Nica‑
                     ragua), arrêt, C.I.J. Recueil 2009, p. 229, par. 19, et p. 232, par. 30‑31). Elle
                     note que le droit de ne subir aucun dommage transfrontière, que revendique
                     le Nicaragua, est le droit principal qui sous‑tend la demande à l’examen, et
                     qu’il découle du droit de tout Etat à la souveraineté et à l’intégrité territo-
                     riale. A cet égard, elle rappelle que
                          « [l]’obligation générale qu’ont les Etats de veiller à ce que les activi-
                          tés exercées dans les limites de leur juridiction ou sous leur contrôle
                          respectent l’environnement dans d’autres Etats ou dans des zones ne
                          relevant d’aucune juridiction nationale fait maintenant partie du
                          corps de règles du droit international de l’environnement » (Licéité de
                          la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.
                          Recueil 1996 (I), p. 241‑242, par. 29).
                     Dès lors, elle considère que l’existence d’un droit corrélatif de ne subir
                     aucun dommage transfrontière est plausible. S’agissant du droit de rece-
                     voir du Costa Rica une évaluation de l’impact environnemental trans-
                     frontière, que revendique le Nicaragua, la Cour a déjà eu l’occasion, dans
                     un contexte différent, de préciser que,
                          « conformément à une pratique acceptée … largement par les Etats
                          ces dernières années … l’on peut désormais considérer qu’il existe, en
                          droit international général, une obligation de procéder à une évalua-

                     9




04 CIJ1053.indb 14                                                                                       23/06/14 11:36

                     404 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                          tion de l’impact sur l’environnement lorsque l’activité industrielle
                          projetée risque d’avoir un impact préjudiciable important dans
                          un cadre transfrontière » (Usines de pâte à papier sur le fleuve ­Uruguay
                          (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83,
                          par. 204).
                     En conséquence, elle estime que les droits que le Nicaragua cherche à
                     protéger sont plausibles.

                                                           *

                         20. La Cour en vient maintenant à la question de savoir si les mesures
                      conservatoires sollicitées sont liées aux droits revendiqués et ne préjugent
                      pas le fond de l’affaire.
                         21. La première mesure conservatoire demandée par le Nicaragua
                      ­consiste à ordonner au Costa Rica de lui fournir « immédiatement et incon-
                     ditionnellement » une évaluation de l’impact sur l’environnement ainsi que
                     tous les rapports techniques et évaluations concernant les mesures néces-
                     saires pour atténuer les dommages graves qui pourraient être causés au
                     fleuve. La Cour relève que cette demande est exactement la même qu’une
                     des demandes au fond que le Nicaragua a formulées à la fin de sa requête
                     et de son mémoire en la présente espèce. Une décision prescrivant au
                     Costa Rica de fournir au Nicaragua pareille évaluation de l’impact sur
                     l’environnement ainsi que des rapports techniques à ce stade de la procé-
                     dure reviendrait donc à préjuger la décision de la Cour sur le fond de
                     l’affaire.
                         22. La deuxième mesure conservatoire sollicitée par le Nicaragua
                     ­consiste à ordonner au Costa Rica de prendre immédiatement une série de
                      mesures d’urgence afin de réduire ou d’éliminer les phénomènes d’érosion,
                      de glissement de terrain et de dépôt de sédiments dans le San Juan résul-
                      tant de la construction de la route. La Cour considère que tout phé-
                      nomène de ce type serait susceptible de léser le droit de ne subir aucun
                      dommage transfrontière que revendique le Nicaragua. Il existe donc un
                      lien entre les droits revendiqués par le Nicaragua et la deuxième mesure
                      conservatoire demandée.
                         23. La troisième mesure conservatoire sollicitée par le Nicaragua
                      consiste à ordonner au Costa Rica de ne reprendre aucune activité de
                      construction relative à la route tant que la Cour demeurera saisie de la
                      présente affaire. A cet égard, la Cour estime que, si les activités de
                      construction du Costa Rica se poursuivent, notamment sur le tronçon de
                      la route qui, sur 41 kilomètres, longe le fleuve San Juan en amont de l’in-
                      tersection entre celui‑ci et le fleuve San Carlos, il se peut que le droit du
                      Nicaragua de ne subir aucun dommage transfrontière, qu’il cherche à
                      protéger par la deuxième mesure conservatoire sollicitée, soit là aussi lésé.
                      La Cour en conclut qu’il existe un lien entre les droits revendiqués par le
                      Nicaragua et la troisième mesure conservatoire demandée.

                     10




04 CIJ1053.indb 16                                                                                    23/06/14 11:36

                     405 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                                III. Risque de préjudice irréparable et urgence

                        24. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
                     mesures conservatoires lorsqu’un préjudice irréparable risque d’être causé
                     aux droits en litige dans une procédure judiciaire (voir, par exemple, Cer‑
                     taines activités menées par le Nicaragua dans la région frontalière (Costa
                     Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                     C.I.J. Recueil 2011 (I), p. 21, par. 63).
                        25. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
                     sera toutefois exercé que s’il y a urgence, c’est‑à‑dire s’il existe un risque
                     réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
                     avant que la Cour n’ait rendu sa décision définitive (ibid., p. 21‑22,
                     par. 64). La Cour doit donc rechercher si pareil risque existe en l’espèce.


                                                         *  *
                        26. Le Nicaragua fait valoir que le déplacement transfrontière de sédi-
                     ments et d’autres résidus qui résulte de la construction de la route constitue
                     une violation de son territoire et cause un préjudice constant et irréparable
                     à ses droits à la souveraineté et à l’intégrité territoriale, préjudice qui se
                     trouverait notablement aggravé si les travaux de construction effectués par
                     le Costa Rica reprenaient. A cet égard, il se réfère en particulier à un rap-
                     port d’expert établi par M. Mathias Kondolf (rapport du mois de
                     décembre 2012, annexé au mémoire). Il se réfère également à des photogra-
                     phies montrant des glissements de terrain et la formation de deltas, ainsi
                     que certains résidus tels qu’un ponceau et un morceau de bâche anti‑­
                     érosion flottant sur le fleuve San Juan. Le Nicaragua appelle l’attention sur
                     ce que, selon les estimations de M. Kondolf, entre 87 000 et 109 000 mètres
                     cubes de sédiments sont rejetés chaque année dans le San Juan du fait du
                     chantier dans des conditions météorologiques « normales », et que, en cas de
                     précipitations violentes, les conséquences de ce phénomène seraient « irréver-
                     sibles » puisque « rien ne permettra[it] de revenir au statu quo ante environ-
                     nemental, ni d’évacuer les énormes quantités de sédiments charriés depuis
                     les hauteurs vers le fleuve et les autres zones humides ».
                        27. Le Nicaragua soutient qu’il lui sera très difficile, sinon impossible,
                     à l’aide des petites dragues dont il dispose, d’évacuer les sédiments qui se
                     sont déjà accumulés dans le San Juan du fait du projet de route et que, si
                     la mise en œuvre de mesures protectrices était encore retardée, il lui serait
                     quasiment impossible de remédier à la situation.
                        28. Le Nicaragua avance en outre que le dépôt dans le San Juan de
                     sédiments fins et grossiers provenant de la route fait peser un risque de
                     préjudice irréparable sur les espèces locales et l’écosystème du fleuve,
                     puisque cela se traduit par un alluvionnement du chenal qui provoque
                     l’enterrement d’importants habitats aquatiques et, partant, la disparition
                     de certaines espèces indigènes. Il rappelle que, en 2001, la réserve naturelle
                     du San Juan a été désignée zone humide d’importance internationale au

                     11




04 CIJ1053.indb 18                                                                                    23/06/14 11:36

                     406 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                     sens de la convention de Ramsar, et que la zone humide dans laquelle se
                     trouve le fleuve abrite une flore et une faune d’une grande diversité. Selon
                     le Nicaragua, nombre de ces espèces animales sont menacées d    ­ ’­extinction,
                     et des mesures conservatoires sont nécessaires pour les protéger de tout
                     préjudice irréparable dans l’attente de l’arrêt de la Cour en l’affaire.
                        29. Le Nicaragua affirme qu’il est urgent que des mesures conser­
                     vatoires soient indiquées parce qu’un préjudice irréparable a déjà été
                     causé au fleuve et qu’un préjudice supplémentaire et plus grave encore est
                     imminent, surtout si le Costa Rica reprend ses activités de construction.
                     A cet égard, il appelle l’attention sur une déclaration publique du
                     ministre costa‑ricien des travaux publics et des transports en date du
                     14 mars 2013, annonçant que le Costa Rica reprendra la construction de
                     la route avant la fin de l’année 2013 en vue d’achever les travaux entre le
                     mois d’octobre et le mois de décembre 2014.

                                                            *
                          30. Le Costa Rica, quant à lui, soutient que les éléments de preuve
                     nécessaires pour confirmer l’existence d’un risque de préjudice irrépa-
                     rable font totalement défaut. Il souligne en particulier que le Nicaragua
                     n’a pas présenté de données détaillées démontrant qu’une sédimentation
                     accrue résultant de la construction de la route viendrait augmenter de
                     façon sensible les quantités importantes de sédiments déjà présentes dans
                     le fleuve. Dans son rapport d’expert (du 4 novembre 2013), présenté
                     par le Costa Rica, M. Thorne conclut ainsi que, même en se fondant
                     sur les estimations de M. Kondolf au sujet de l’accroissement de la
                     ­sédimentation généré par les travaux en cause, ces quantités restent bien
                      inférieures à la limite de variabilité naturelle de la charge solide pré-
                      sente dans le fleuve, ce qui signifie que, même si une variation de cette
                      charge devait se produire, elle serait indiscernable et statistiquement
                      ­indétectable. Le Costa Rica avance en outre que, quand bien même il
                       existerait un risque que des sédiments soient rejetés dans le fleuve, cela
                       n’aurait sur celui‑ci aucune incidence négative et il n’y aurait donc pas
                       de préjudice irréparable.
                          31. S’agissant du risque allégué de préjudice irréparable aux espèces
                       locales et à l’écosystème du fleuve San Juan, le Costa Rica fait valoir que
                       le Nicaragua n’a présenté aucun élément de preuve établissant les effets
                       préjudiciables que subiraient les différentes espèces et montrant l’existence
                       d’un tel risque.
                          32. Le Costa Rica affirme qu’il a lui‑même déjà pris des mesures cor-
                       rectrices afin de minimiser tout risque d’impact environnemental préjudi-
                       ciable dû à la construction de la route. Ces mesures comprennent la
                       stabilisation des talus de déblayage et de remblayage, la construction de
                       fossés, la mise en place de ponceaux et de pièges à sédiments permanents,
                       ainsi que la plantation de végétation. Selon le Costa Rica, ces mesures
                       correctrices suffisent à rendre superflues les mesures conservatoires sollici-
                       tées par le Nicaragua.

                     12




04 CIJ1053.indb 20                                                                                      23/06/14 11:36

                     407 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                        33. Au second tour de plaidoiries, le Costa Rica a indiqué que le pro-
                     gramme de reprise des travaux, qui avait été publiquement annoncé le
                     14 mars 2013 par son ministre des travaux publics et des transports, était
                     désormais caduc. Il a précisé que, dans sa version actualisée, le pro-
                     gramme des travaux prévoyait que la construction du tronçon de route
                     longeant la rive sud du San Juan ne reprendrait pas avant « la fin de l’an-
                     née 2014 ou le début de l’année 2015 », ce qui montre une nouvelle fois,
                     selon lui, à quel point les arguments du Nicaragua relatifs à l’urgence sont
                     dépourvus de tout fondement. La Cour regrette que le Costa Rica n’ait
                     pas fait connaître cette information à un stade antérieur.

                                                         *  *
                        34. Au vu des éléments de preuve qui lui ont été présentés, la Cour
                     considère que le Nicaragua n’a pas établi en la présente procédure que les
                     travaux de construction en cours ont conduit à un accroissement sensible
                     de la charge en sédiments du fleuve. Elle note que le Nicaragua n’a pas
                     contesté la déclaration faite par l’expert du Costa Rica, M. Thorne, selon
                     laquelle, même en reprenant les chiffres fournis par son propre expert,
                     M. Kondolf, les activités de construction de la route ne contribuent à la
                     charge en sédiments du San Juan qu’à hauteur de 1 à 2 %, et de 2 à 3 %
                     pour son cours inférieur. La Cour estime que ce pourcentage paraît trop
                     faible pour avoir dans l’immédiat un impact important sur le fleuve. Elle
                     observe par ailleurs que les photographies et enregistrements vidéo pré-
                     sentés par le Nicaragua n’étayent en rien ses allégations relatives à l’ac-
                     croissement des niveaux de sédimentation. De plus, à ce stade, il n’a été
                     présenté à la Cour aucun élément de preuve attestant que l’alluvionne-
                     ment du chenal du fleuve, qui serait causé par une quantité accrue de
                     sédiments due à la construction de la route, aurait sur ce dernier un quel-
                     conque effet à long terme. Enfin, en ce qui concerne l’effet allégué sur
                     l’écosystème, notamment sur les différentes espèces présentes dans la zone
                     humide du fleuve, la Cour considère que le Nicaragua n’a pas expliqué en
                     quoi ces espèces pourraient être spécifiquement menacées par les travaux
                     de construction de la route, ni indiqué avec précision quelles étaient celles
                     qui risquaient d’être affectées.
                        35. Compte tenu des éléments susmentionnés, la Cour constate que le
                     Nicaragua n’a pas établi qu’il existe un risque réel et imminent de voir un
                     préjudice irréparable causé aux droits qu’il invoque.

                                                            *
                                                        *       *

                        36. La Cour conclut de ce qui précède qu’il ne saurait être fait droit à
                     la demande en indication de mesures conservatoires du Nicaragua.

                                                            *
                                                        *       *

                     13




04 CIJ1053.indb 22                                                                                   23/06/14 11:36

                     408 construction d’une route ; certaines activités (ordonnance 13 XII 13)

                        37. La Cour, bien qu’ayant conclu qu’aucune mesure conservatoire ne
                     devait être indiquée, observe que le Costa Rica a admis à l’audience qu’il
                     était tenu de ne causer aucun dommage transfrontière significatif du fait
                     des travaux de construction réalisés sur son territoire, et qu’il prendrait
                     les mesures qu’il jugerait appropriées pour prévenir pareil dommage. Elle
                     relève en outre que le Costa Rica a, en tout état de cause, reconnu la
                     nécessité de prendre des mesures correctrices afin d’atténuer les effets de
                     la planification et de l’exécution déficientes des travaux de construction
                     de la route en 2011, et a précisé qu’un certain nombre de mesures avaient
                     déjà été prises à cette fin. Enfin, la Cour note que, toujours à l’audience,
                     le Costa Rica a annoncé qu’il présenterait, en même temps que son
                     contre‑mémoire qui doit être déposé le 19 décembre 2013 au plus tard, ce
                     qu’il a décrit comme un « diagnostic environnemental » couvrant le tron-
                     çon de la route qui longe la rive sud du fleuve San Juan.

                                                            *
                                                        *       *
                        38. La décision rendue en la présente procédure ne préjuge en rien
                     toute question relative au fond ou tout autre point devant être tranché au
                     stade du fond. Elle laisse intact le droit des Gouvernements du Nicaragua
                     et du Costa Rica de faire valoir leurs moyens en ces matières.

                                                            *
                                                        *       *
                       39. Par ces motifs,
                       La Cour,
                       A l’unanimité,
                       Dit que les circonstances, telles qu’elles se présentent actuellement à la
                     Cour, ne sont pas de nature à exiger l’exercice de son pouvoir d’indiquer
                     des mesures conservatoires en vertu de l’article 41 du Statut.
                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le treize décembre deux mille treize, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République du
                     Nicaragua et au Gouvernement de la République du Costa Rica.

                                                                              Le président,
                                                                      (Signé) Peter Tomka.
                                                                                 Le greffier,
                                                                    (Signé) Philippe Couvreur.



                     14




04 CIJ1053.indb 24                                                                                    23/06/14 11:36

